Citation Nr: 1019992	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-10 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
from February 7, 2005 to January 21, 2009, and in excess of 
50 percent as of January 22, 2009 for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1967 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the RO 
in Indianapolis, Indiana, which increased the rating for the 
Veteran's depression from 10 percent to 30 percent effective 
February 7, 2005, the date of the Veteran's claim for an 
increased rating.  A June 2009 rating decision increased the 
evaluation of the Veteran's depression from 30 percent to 50 
percent effective January 22, 2009, the date a VA examination 
showed an increase in the Veteran's disability. 

The Board notes that, with respect to increased ratings, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, 
the appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  Thus, the claim for an 
increased rating remains on appeal.  


FINDING OF FACT

The Veteran's depression has been manifested by occupational 
and social impairment due to mild symptoms from February 7, 
2005 to January 21, 2009, and by occupational and social 
impairment due to moderate symptoms as of January 22, 2009.  




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
depression from February 7, 2005 to January 21, 2009, and in 
excess of 50 percent as of January 22, 2009 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.130, 
Diagnostic Code 9434 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.



I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
should generally be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to initial adjudication of the Veteran's claim, a 
February 2005 letter provided notice of the Veteran's and 
VA's respective duties for obtaining evidence in support of 
his claim.  It thus satisfied Quartuccio elements two and 
three.  See Quartuccio, supra.  It also notified the Veteran 
that he must submit evidence showing that his disability had 
gotten worse.  A letter sent to the Veteran in November 2008 
informed him that a disability rating from 0 to as much as 
100 percent is assigned by using a schedule for evaluating 
disabilities, and that VA considers the nature and symptoms 
of the condition, the severity and duration of the symptoms, 
and their impact upon employment and daily life.  The letter 
also provided examples of the types of evidence the Veteran 
could submit in support of his claim and the rating criteria 
for evaluating mental disorders.  Although the November 2008 
letter was not sent prior to initial adjudication of the 
Veteran's claim, the Veteran had an opportunity to respond 
with additional argument and evidence before his claim was 
subsequently readjudicated and a supplemental statement of 
the case (SSOC) issued in June 2009.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Moreover, in a November 
2008 response to this letter, the Veteran indicated that he 
had no other information or evidence to submit in support of 
his claim.  The Board concludes that the duty to notify has 
been satisfied. 

The Board notes that the case of Vazquez- Flores v. Peake, 22 
Vet. App. 37 (2008) was recently overruled insofar as it 
requires notice regarding the impact of the Veteran's 
disability on daily life and the rating criteria specific to 
the Veteran's claim.  Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed. Cir.).  Nevertheless, the Board finds that the 
requirements of Vazquez-Flores were satisfied in the November 
2008 letter.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.   Private medical records 
identified by the Veteran have also been obtained, to the 
extent possible.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the present claim.  The Board concludes 
that the duty to assist has been satisfied with respect to 
obtaining relevant evidence on the Veteran's behalf.

The duty to assist also includes, when appropriate, 
conducting a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a new VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

Here, the RO provided the Veteran appropriate VA examinations 
in March 2005 and January 2009.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations obtained in 
this case are adequate for rating purposes, as they are 
predicated on a full reading of the medical records in the 
Veteran's claims file as well as a thorough examination of 
the Veteran, and provide a complete rationale for the 
opinions stated, relying on and citing to the clinical 
findings made on examination.  Moreover, there is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's depression since he 
was last examined in January 2009.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been 
met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, 19 Vet. App. at 116.  

II. Increased Rating

The Veteran contends that he is entitled to a rating in 
excess of 30 percent from February 7, 2005 to January 21, 
2009, and in excess of 50 percent as of January 22, 2009 for 
his service-connected depression.  For the reasons that 
follow, the Board concludes that increased ratings are not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2009).  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected depression is evaluated as 30 
percent disabling for the period between February 7, 2005 and 
January 21, 2009, inclusive, and 50 percent disabling as of 
January 22, 2009, under the General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms 
enumerated after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or 
recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting; inability to 
establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, DC 9434.  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While an 
examiner's classification of the level of psychiatric 
impairment by a GAF score is a factor to be considered in 
evaluating the Veteran's mental disorder, it is not 
determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95 (March 31, 1995).  

According to DSM-IV, a score of 61-70 represents "[s]ome 
mild symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  A score of 51-60 represents 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)."  A score of 
41-50 illustrates "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  

The Board now turns to a discussion of the relevant evidence.  
A March 2005 letter from the Veteran's private treating 
physician reflects that on the Veteran's most recent visit in 
March 2005 his mood and affect were tense.  The Veteran also 
reported poor sleep.  He was diagnosed with major depression.

The March 2005 VA examination reflects that the Veteran had 
been married for 33 years and was living with his wife.  The 
Veteran reported that he had worked from 1969 to 2000, and 
retired due to a heart condition.  The Veteran stated that he 
had a loving relationship with his wife, visited with his son 
every week, watched and took care of his grandchildren, 
including taking them to the zoo or out to eat, visited with 
his brother once a month, and went out to lunch 3 to 4 times 
a week.  He also stated that he was a member of a social 
club, which he attended monthly, played golf two times that 
year, and went fishing about 4 to 5 times that year.  In 
terms of his current symptoms, the Veteran expressed mild 
worry concerning his health problems.  The Veteran and his 
wife, who accompanied him to the examination, also reported 
that he had trouble controlling his anger and could be 
accusatory of others.  The examiner characterized the 
Veteran's difficulties with anger control as being of mild 
severity.  The examiner found that the Veteran had average 
memory, fair concentration, and an average level of 
adjustment.  He diagnosed the Veteran with depressive 
disorder and assigned him a GAF score of 68, indicating that 
the Veteran's symptoms and functional limitations were of 
mild severity.  See DSM-IV.  

An April 2006 letter from the Veteran's commanding officer in 
Vietnam reflects that the Veteran had described relationship 
problems with friends and family.  The Veteran had also told 
him that he isolated himself at times. 

An August 2007 VA treatment record reflects that the Veteran 
reported severe feelings of failure, anhedonia, and 
difficulty concentrating.  He also expressed moderate 
agitation, irritability, and feelings of worthlessness and 
hopelessness.  On examination, the Veteran's mood exhibited 
some dysphoria.  He was also visibly anxious.  The Veteran's 
thought processes were logical and intact and his short- and 
long-term memory was fair.  The Veteran was diagnosed with 
dysthmia by history and a mood disorder due to his physical 
health problems and resulting restricted activity.  The 
Veteran was assigned a GAF score of 60, indicating that his 
symptoms and functional limitations were moderate in severity 
but bordering on mild.  See DSM-IV.  

At the January 22, 2009 VA examination, the Veteran reported 
that he and his wife do not do much and "argue quite a 
bit."  The Veteran stated that he had some friends but did 
not see them often.  He stated that on a typical day he goes 
to a local restaurant for coffee and interacts with the 
various patrons of the restaurant.  After that, he will walk 
around Wal-Mart to get exercise and do chores at home.  He 
then watches television and takes a nap.  At times he will go 
to a local bar and talk to the patrons there.  He also 
assisted with the cooking and cleaning at home.  The Veteran 
reported having trouble sleeping, stating that noises will 
wake him up very easily and that he often has dreams about 
his experiences in Vietnam.  He stated that he averages 
around 5 hours of sleep at night.  The Veteran reported 
getting angry very easily and having thoughts about becoming 
assaultive, but he did not act on those thoughts and tended 
to keep his anger held inside.  

On examination, the Veteran's affect was flat and his mood 
was depressed and anxious.  He stated that most of the day he 
was depressed.  The Veteran's memory was found to be mild to 
moderate in nature.  His abstract thinking was below average.  
His thought processes were goal directed but somewhat 
tangential and circumstantial.  The Veteran reported trouble 
with concentration.  His social judgment was fair.  The 
Veteran also reported ritualistic or compulsive behaviors in 
that sometimes he had to check the locks on the house several 
times.  He would also repeatedly wash his hands.  He had 
problems controlling his impulses due to his irritability and 
anger, although he tended not to express his anger.  

The examiner diagnosed the Veteran with major depressive 
disorder and assigned him a GAF score of 52.  The examiner 
explained that this GAF score is associated with moderate 
symptoms, which include the Veteran's flat affect, 
significant irritability, an increase in how easily the 
Veteran became sad, problems with concentration, feelings of 
worthlessness, sleep disruption, reduction of motivation, and 
being generally depressed.  The examiner stated that the GAF 
score is also associated with moderate difficulty in social 
or psychosocial functioning.  In this respect, the examiner 
noted that the Veteran had few friends and his irritability 
caused him to distance himself from others.  

In carefully reviewing the record, the Board finds that a 
disability rating in excess of 30 percent is not warranted 
from February 7, 2005 to January 21, 2009.  Prior to January 
22, 2009, there is no competent evidence showing that the 
Veteran had a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory to the 
extent that he could retain only highly learned material and 
forgot to complete tasks, impaired judgment, or impaired 
abstract thinking.  The Veteran also has not been shown to 
have had difficulty in establishing and maintaining effective 
work and social relationships.  In this regard, the Veteran 
reported at the March 2005 VA examination that he had a 
loving relationship with his wife, visited with his son every 
week, watched and took care of his grandchildren, including 
taking them to the zoo or out to eat, visited with his 
brother once a month, and went out to lunch 3 to 4 times a 
week.  He also stated that he was a member of a social club, 
which he attended monthly.  While the Veteran had some 
disturbance in motivation and mood due to his irritability, 
the Board finds that his overall disability picture is not 
severe enough to warrant a 50 percent rating and more closely 
approximates the criteria for a 30 percent rating under DC 
9434.  See 38 C.F.R. § 4.130, DC 9434.  That the Veteran may 
have had some disturbances in motivation and mood is not 
sufficient, without more, to warrant a higher rating. 
Significantly, the examiner assigned the Veteran a GAF score 
of 68, indicating that his symptoms and functional 
limitations were very mild in nature.  Thus, the Veteran does 
not meet the criteria for a rating in excess of 30 percent 
prior to January 21, 2009.

The Board has also considered the April 2006 letter from the 
Veteran's commanding officer in Vietnam and the August 2007 
VA treatment record, in which the Veteran reported severe 
feelings of failure, anhedonia, and difficulty concentrating.  
However, there are no clinical findings sufficient to warrant 
a higher rating prior to January 22, 2009.  Notably, the 
Veteran was assigned a GAF score of 60 in the August 2007 VA 
treatment record, indicating that his symptoms and functional 
limitations were moderate in severity but bordering on mild.  
See DSM-IV.  The Board cannot increase the evaluation for the 
Veteran's depression prior to January 22, 2009 based on this 
evidence, as it does not show that his overall disability 
picture approximated the criteria for a 50 percent disability 
rating for that period. 

The Board also finds a disability rating in excess of 50 
percent is not warranted as of January 22, 2009.  There is no 
evidence showing that the Veteran has gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, or grossly inappropriate behavior, that he 
poses a persistent danger of hurting himself or others, that 
he has intermittent inability to perform activities of daily 
living including maintaining minimal hygiene, that he is 
disorientated to time or place, or that he has memory loss 
for the names of his close relatives or his own name.  Thus, 
a rating of 100 percent is not warranted.  See id.

There is also no evidence that the Veteran has suicidal 
ideation, speech that is intermittently illogical, obscure, 
or irrelevant, near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively, spatial disorientation, or that he neglects his 
personal appearance and hygiene.  While the January 2009 VA 
examination reflects that the Veteran exhibits some 
ritualistic behavior in that he sometimes repeatedly checked 
the locks in his house or repeatedly washed his hands, there 
is no indication that these activities amount to obsessional 
rituals which interfere with routine activities.  The Veteran 
also has some impaired impulse control due to his 
irritability.  However, the Veteran does not have periods of 
violence and has stated that he does not generally express 
his anger.  The fact that the Veteran is easily irritated is 
not sufficient, without more, to warrant a 70 percent 
disability rating.  There is also no evidence that the 
Veteran has difficulty adapting to stressful circumstances 
which is severe enough to warrant a 70 percent rating.  While 
the Veteran has stated that he argues with his wife "quite a 
bit" and does not go out with friends very often, he has 
also reported regularly visiting with his daughter, son, and 
grandchildren, as well as going to a local restaurant and bar 
where he talks with patrons, and attending a social club once 
a month.  Thus, there is no indication that the Veteran is 
unable to establish and maintain effective relationships.  
Finally, there is no evidence that the Veteran has 
deficiencies in most areas, including work, school, family 
relations, judgment, thinking, or mood.  The evidence shows 
that the Veteran retired due to a heart condition after 
working for over 30 years, that he maintains his family 
relations, and that his judgment is fair.  Thus, the Board 
finds that the Veteran's depression more closely approximates 
the criteria for a 50 percent disability rating as of January 
22, 2009.  See id.

The Board has considered the issue of staged ratings.  
However, the Board finds that no further staging is 
appropriate.  See Hart, supra.  

The Board has considered whether the Veteran's claim should 
be referred for an extraschedular rating.  See 38 C.F.R. 
§ 3.321(b) (2009); Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Generally, the degrees of disability specified in 
the VA Schedule for Rating Disabilities are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  However, in exceptional 
cases, extraschedular ratings may be assigned where the 
schedular evaluations are found to be inadequate.  See 
38 C.F.R. § 3.321(b).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96 (August 16, 1996); see also 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate is required for extraschedular consideration 
referral).

In determining whether to refer the case for an 
extraschedular rating, VA considers such factors as whether 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board finds that referral for extraschedular 
consideration is not warranted.  The Veteran's reported 
symptoms are those contemplated by the rating criteria.  
There are no symptoms left uncompensated or unaccounted for 
by the assignment of a schedular rating.  The Veteran has not 
submitted evidence indicating that his depression or the 
difficulties flowing from it constitutes "such an 
exceptional or unusual disability picture . . . as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b).  That the Veteran's 
depression might limit his ability to work in certain 
capacities is contemplated by the rating criteria, which is 
designed to compensate for the average impairment of earning 
capacity due to a particular disability.  See VAOPGCPREC 6-
96.  The fact that circumstances specific to a particular 
veteran may cause the effects of a service-connected 
disability to be more profound in that veteran's case does 
not ordinarily provide a basis for extraschedular 
consideration.  Id.  Rather, the impairment must be one that 
is so unusual as to be unanticipated by the rating criteria.  
See id.  In short, the evidence does not show marked 
interference with employment for the purpose of 
extraschedular consideration, and does not show frequent 
periods of hospitalization or other unusual circumstances 
sufficient to warrant extraschedular consideration.  
Consequently, the Board finds that the available schedular 
evaluations are adequate to rate this disability, and 
therefore referral for extraschedular consideration is not 
warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and entitlement to 
a disability rating in excess of 30 percent from February 7, 
2005 to January 21, 2009, and in excess of 50 percent as of 
January 22, 2009 for the Veteran's depression must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, supra.  


ORDER

Entitlement to a disability rating in excess of 30 percent 
from February 7, 2005 to January 21, 2009, and in excess of 
50 percent as of January 22, 2009 for depression is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


